DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are gray, unclear and exclude reference characters. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 2, 2a, 3, 4, 5, 7, 8, 9, 10, 11 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
s 14 and 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a lifter, a crane, a winch, fixing means, at least one trailer jack, fixture cylinders, a hinge, cords or cables as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must ///be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The abstract of the disclosure is objected to because: 
		The abstract is more than 150 words;
		The abstract includes reference characters that are not in parentheses; and
		In line 2 of the abstract the phrase “such as, vehicle” should be “such as a vehicle”.
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1, 4, 5 and 7 are objected to because of the following informalities:  
	In claim 1, line 2, “have” should be “has”;

	In claim 1, line 7, “fixing mean” should be “fixing means”;
	In claim 1, lines 8 – 9, the limitation “One trailer jack 2 at least (a device to determine the suitable height for the trailer and to stabilize the trailer on the land) when needed to stabilize the trailer during loading and unloading;” should be “At least one trailer jack for determining the suitable height for the trailer and to stabilize the trailer on the land when needed to stabilize the trailer during loading and unloading;”;
	In claim 1, line 10, “One fork 3 or more to lift or unload the cargo and connected to the lifter” should be “one or more forks connected to the lifter to lift or unload the cargo”;
	In claim 1, line 12, “One barrier 7 or more” should be “one or more barriers”;
	In claim 4, line 2, “a suitable mean” should be “a suitable means”;
	In claim 5, line 2, the limitation “hydraulic lifter, farming car jack, scissor lift jack, cable pullers, puller chain” should be “a hydraulic lifter, a farming car jack, a scissor lift jack, cable puller, a puller chain”; and
	In claim 7, line 2, “support” should be “supports”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the hollow-inside structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, lines 8 – 9, the parenthetical statement “(a device to determine the suitable height for the trailer and to stabilize the trailer on the land) renders the claim indefinite because it is unclear whether the statement is to be included as a limitation in the claimed invention;
In claim 1, line 11, the term “them” is indefinite because it is unclear as to what them refers;
Claims 3 – 5 recite the limitation "the lifting device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, line 2, the parenthetical statement “(cables)” renders the claim indefinite because it is unclear whether cables are included as a suitable means for mounting;
In claim 5, line 3, the limitation “or any horizontal, vertical or pivotal lifting or pushing method” renders the claim indefinite because the metes and bounds of the invention are not clearly defined by including every lifting means or method possible;

Claim 8 is indefinite because the statement “wherein one purpose of the bar is reducing the damage of back collisions” amounts to nothing more than a use claim (i.e. the bar is for use in reducing the damage of back collisions) and does not recite any elements.  In addition, the claim does not set forth steps involved in the use.
Claim 11 recites the limitation "the barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, lines 1 – 2, is unclear because the claim makes the center-of-gravity of the trailer a part or parts of the trailer.  However, the physical center-of-gravity of any object is not a part but a point/ location in 3-D space which may not be tangible.  Therefore, the claim is unclear.

Allowable Subject Matter
Claims 1 – 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, patent number US 5,415,516 A to Richards discloses a tow trailer to lift and transport cargo, wherein the trailer is a hollow-inside structure mounted on wheels and have one side opened for inserting the cargo and getting it out of the trailer, comprising: 

	at least one trailer jack (hydraulic jack 71) for determining the suitable height for the trailer and to stabilize the trailer on the land when needed to stabilize the trailer during loading and unloading; 
	one or more fork (vertical elements 221 and 222) to lift or unload the cargo and connected to the lifter; or a horizontal plane surface (horizontal fork or finger elements 231 and 232) to load and lift the cargo and unloading them and connected to the lifter;
	one or more barriers (half door 173) mounted to one of the trailer sides and rotates pivotally to empty the middle of the trailer from obstructions during loading and unloading; and
		a fork extension (horizontal fork or finger elements 231 and 232) to direct the cargo to a path of the fork safely. 
	
	However, Richards does not disclose a lifter, crane or winch, to lift and lower the cargo, wherein the lifter is mounted by a fixing means in the structure of the trailer;
	a bar in the form of a backstop mounted, so as to close the opened side of the trailer, and that rotates pivotally during loading and unloading;
	wherein the bar is parallel to the side to which the lifter is mounted in order to load a part of the weight of the cargo after it has been lifted and is preparing to move; and
	fixture cylinders to stabilize the cargo from moving or falling and to determine the most suitable site for the cargo.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Felicia L. Brittman/         Examiner, Art Unit 3611         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611